           Case 1:19-cv-11228-LGS Document 26 Filed 06/08/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MARCOS CALCANO,

                                 Plaintiff,
                                                               19 Civ. 11228
                   - against -
                                                                  ORDER
VINEYARD VINES, LLC,

                                 Defendant.

LORNA G. SCHOFIELD, United States District Judge:

         WHEREAS, Defendant filed a motion to dismiss the First Amended Complaint on April

16, 2020. ECF 20. The motion was fully briefed on May 7, 2020. ECF 24;

         WHEREAS, discovery concludes in this matter on August 17, 2020. ECF 15. It is

hereby

         ORDERED that discovery in this matter is STAYED pending the Court’s adjudication of

Defendant’s motion to dismiss the First Amended Complaint.



Dated: June 8, 2020
       New York, New York
